The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-17 and 27-44 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Bartholomew (US 2009/0276089) discloses an inventory control system process (Abstract), comprising the steps of:  printing a circuit (the circuitry that makes up transponder 28 of Fig 1) to a sheet stock (backing material 20 of Fig 1) having at least one ID tag (10 of Figs 1, 5) formed therewith, the circuit being carried by the ID tag ([0037] label may be printed); assigning a unique identification code to the circuit associated with the ID tag ([0049] the tag may be dispensed at one point of the passenger's travel, and the RFID code is assigned to the particular customer; [0058] Upon dispensing the label, the association of the unique identification code within the reader network allows access to and maintenance of information that will allow tracking of the passenger's bag); removing the ID tag carrying the circuit from the sheet stock ([0052] the label 10 may be dispensed from the dispenser 40 as an individual item, adhesive back and all); associating the removed ID tag with a product (21 of Fig 3, 110 of Fig 9); and entering the product into an inventory control system ([0083] software program for passenger information) secured in connection with a user account ([0082] passenger’s site; Fig 12) accessible only by an authorized user ([0083] reader will read the identifier and present a welcome screen which identifies the passenger associated with the identifier and asks for a password to access the amenities of the software program; Fig 12) associated with the user account, for real-time location tracking of the product thereof by way of the circuit ([0082] passenger's site will include flight information and, if used in with a passenger carrier that utilizes RFID, may have access to real-time information about the location of their bag).
Bartholomew teaches affiliating the product with a custom tag location (the current location of the tag with a unique id for the user; [0070] the passenger may receive location information as the GPS beacon sent from the tag is identified using a GPS system; Claim 33 notifying a passenger of the location of their luggage as the unique identification code is read) belonging to a product owner ([0076] users own luggage), and entering the product (identity/info regarding the luggage) and the custom tag location (real time location of luggage is available) into an inventory control system ([0076] RFID transponder identification code on the label is communicated to the RFID reader; [0082]), and accessible only by the product owner or an authorized user ([0083] reader will read the identifier and present a welcome screen which identifies the passenger associated with the identifier and asks for a password to access the amenities of the software program; Fig 12). 
Davis et al. (US 2009/0201850) discloses a system for constructing a proximity-based ad hoc network among a plurality of sensors and for using such a network to perform location tracking.  Davis discloses affiliating a product with a custom tag location entered by a product user ([0074] user-entered location information) and entering the product and the custom tag location into an inventory ([0056] information provided by a user via user interface 202 is stored in user data database 208; [0094] a unique ID associated with the sensor, one or more unique IDs associated respectively with one or more beacons detected by the sensor, and one or more time codes indicating when each of the one or more beacons was respectively detected by the sensor. Communications manager 206 stores this sensor data in sensor logs database 218, where it is accessible by location tracking manager 212), and accessible by the product owner or an authorized user ([0061] providing location-based content for distribution to users).
While Bartholomew and Davis disclose networking systems for tag location monitoring, the prior art of record fails to teach or render obvious, alone or in combination, the unique system that propagates an activation request from the product to at least one other product entered into the inventory control system; and that sends an activation request to a specified area selected by the product owner or the authorized use, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685